        Case 2:18-cr-00116-MHT-WC Document 202 Filed 01/03/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
vs.                                          )    CR. NO. 2:18-cr-116-MHT-WC
                                             )
G. FORD GILBERT,                             )
MARTIN J. CONNORS, and                       )
RANDALL M. DAVIS,                            )
                                             )
        Defendants.                          )


            NOTICE OF WITHDRAWAL OF RANDALL M. DAVIS’S
          MOTION TO DISMISS FOR PROSECUTORIAL MISCONDUCT
      AND MOTION TO BE EXCUSED FROM HEARING ON JANUARY 10, 2019

        Comes Now Defendant Randall M. Davis, by and through counsel, and, hereby

withdraws his Motion to Dismiss Indictment for Prosecutorial Misconduct [Doc. 123].

Defendant Davis further moves the Court to excuse him from attending the hearing on said

motions set for January 10, 2019.

        Respectfully submitted this 3d day of January, 2019.


                                          /s Algert S. Agricola, Jr.
                                          Algert S. Agricola, Jr. (ASB-0364-r79a)
                                          Counsel for Randall M. Davis

OF COUNSEL:

RYALS & AGRICOLA, P.C.
60 Commerce Street, Suite 1400
Montgomery, AL 36104
(334) 834-5290 P
(334) 834-5297 F
aagricola@rdafirm.com
            Case 2:18-cr-00116-MHT-WC Document 202 Filed 01/03/19 Page 2 of 2



                                                          CERTIFICATE OF SERVICE

       I hereby certify I have served a copy of the foregoing instrument via electronic filing
or by placing a copy of the same in the United States Mail, postage prepaid, to the following
on this the 3d day of January, 2019:

Jonathan S. Ross, Esq.                                                                             William M. Espy, Esq.
Joshua J. Wendell, Esq.                                                                            Joseph C. Espy, III, Esq.
Asst. U.S. Attorneys                                                                               Benjamin J. Espy, Esq.
131 Clayton Street                                                                                 Melton Espy & Williams, P.C.
Montgomery, AL 36104                                                                               P.O. Drawer 5130
                                                                                                   Montgomery, AL 36103
Richard S. Jaffe, Esq.
Michael P. Hanle, Esq.
Michael W. Whisonant, Jr., Esq.
Brett Knight, Esq.
Jaffe, Hanle Whisonant & Knight, P.C.
2320 Arlington Avenue S.
Birmingham, AL 35205




                                                                                                   /s Algert S. Agricola, Jr.
                                                                                                   OF COUNSEL
M:\General Litigation\Davis, Randy\US v. Davis\Pleading\Davis's Notice of Withdrawal of Mtn to Dismiss 01-03-19.wpd




                                                                                           2
